IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,410-01




EX PARTE STEVEN JOHN MAHER, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 7959 IN THE 27TH JUDICIAL DISTRICT COURT
LAMPASAS COUNTY




            Per curiam.


O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated assault and sentenced to thirty-five years’ imprisonment.  The Third Court of
Appeals affirmed his conviction for this count.  Maher v. State, No. 03-07-179-CR (Tex.
App.–Austin, delivered July 10, 2008).
           The trial court signed findings of fact and conclusions of law on September 11, 2009. 
Based on those findings and our own independent review of the record, we find that
Applicant's claims that challenge his conviction are without merit.  Therefore, we deny relief.
           The trial court recommends that Applicant’s time credit claim be dismissed because
he failed to exhaust his administrative remedies.  Applicant alleged that he presented this
claim to the time credit resolution section of the Texas Department of Criminal Justice more
than 180 days prior to presenting this application for writ of habeas corpus to the trial court. 
He has therefore met the requirements under the Texas Government Code to present this
claim on an application for writ of habeas corpus to this court.  Tex. Gov’t Code
§501.0081(b).  He has not, however, alleged that he presented this claim to the trial court in
the form of a motion for judgment nunc pro tunc.  Applicant’s claim for pre-sentence jail
time credit is therefore dismissed pursuant to Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim.
App. 2004).
 
DELIVERED: September 23, 2009
DO NOT PUBLISH